

115 S744 IS: Protecting Veterans Credit Act of 2017
U.S. Senate
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 744IN THE SENATE OF THE UNITED STATESMarch 28, 2017Mr. Donnelly (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to delay the inclusion in consumer credit reports and to
			 establish requirements for debt collectors with respect to medical debt
			 information of veterans due to inappropriate or delayed billing payments
			 or reimbursements from the Department of Veterans Affairs, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Veterans Credit Act of 2017. 2.PurposeThe purposes of this Act are—
 (1)to rectify problematic reporting of medical debt included in a consumer report of a veteran due to inappropriate or delayed payment for hospital care or medical services provided in a non-Department of Veterans Affairs facility under the laws administered by the Secretary of Veterans Affairs; and
 (2)to clarify the process of debt collection for such medical debt.
			3.Amendments to fair credit reporting act
 (a)Veteran’s medical debt definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
				
 (z)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (aa)Veteran's medical debtThe term veteran’s medical debt—
 (1)means a debt of a veteran arising from health care provided in a non-Department of Veterans Affairs facility under the laws administered by the Secretary of Veterans Affairs; and
 (2)includes medical debt that the Department of Veterans Affairs has wrongfully charged a veteran.. (b)Exclusion for veteran’s medical debtSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following:
				
 (7)Any information related to a veteran’s medical debt if the date on which the hospital care or medical services was rendered relating to the debt antedates the report by less than 1 year.
 (8)Any information related to a fully paid or settled veteran’s medical debt that had been characterized as delinquent, charged off, or in collection..
 (c)Removal of veteran’s medical debt from consumer reportSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended— (1)in subsection (a)(1)(A), by inserting and except as provided in subsection (g) after subsection (f); and
 (2)by adding at the end the following:  (g)Dispute process for veteran’s medical debt (1)In generalWith respect to a veteran's medical debt of a consumer, the consumer may submit a notice along with proof of liability of the Department of Veterans Affairs for payment of that debt or documentation that the Department of Veterans Affairs is in the process of making payment for authorized medical services rendered to a consumer reporting agency or a reseller to dispute the inclusion of that debt on a consumer report of the consumer.
 (2)Notification to veteranThe Department of Veterans Affairs shall submit to a veteran a notice that the Department of Veterans Affairs has assumed liability for part or all of a veteran's medical debt.
 (3)Deletion of information from fileIf a notice and proof of liability or documentation is received under paragraph (1), the consumer reporting agency shall delete all information relating to the veteran’s medical debt from the file of the consumer and notify the furnisher and the consumer of that deletion..
 4.Effective dateThe amendments made by this Act shall take effect on the date that is 90 days after the date of enactment of this Act.